Exhibit 10.3

 

 



EXECUTION VERSION

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

by

 

HUNT COMPANIES FINANCE TRUST, INC.

 

and

 

OREC INVESTMENT HOLDINGS, LLC

 

DATED AS OF JANUARY 3, 2020

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

Page

 



 



SECTION 1. Definitions 1 SECTION 2. Request for Registration (Demand
Registration) 2 SECTION 3. Company Registration (Piggyback Registration) 3
SECTION 4. Obligations of the Company 4 SECTION 5. Furnish Information 5 SECTION
6. Expenses of Registration 6 SECTION 7. Underwriting Requirements 6 SECTION 8.
Delay of Registration 6 SECTION 9. Market Stand-Off Agreement 6 SECTION 10.
Indemnification 7 SECTION 11. No Inconsistent Agreements 9 SECTION 12.
Miscellaneous 9

 

 

 

i 

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of January 3, 2020 (this “Agreement”),
between Hunt Companies Finance Trust, Inc., a Maryland corporation (the
“Company”) and OREC Investment Holdings, LLC, a Delaware limited liability
company (“ORIX”).

 

RECITALS

 

WHEREAS, the Company and ORIX entered into a Securities Purchase Agreement,
dated as of the date hereof, (“Securities Purchase Agreement”) for the purchase
of 1,246,719 of shares of the Company’s Common Stock;

 

WHEREAS, the Securities Purchase Agreement provides that the Company shall grant
registration rights to ORIX as set forth herein; and

 

WHEREAS, the board of directors of the Company (the “Board”) has determined that
it is in the best interests of the Company that the Company enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto
further covenant and agree as follows:

 

SECTION 1. Definitions. The following terms have the following meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such first Person. No holder of
Registrable Securities nor any of its Affiliates shall be deemed to be an
“Affiliate” of the Company for purposes of this Agreement.

 

“Agreement” shall have the meaning set forth in the Preamble to this Agreement,
as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof.

 

“Board” shall have the meaning set forth in the Recitals to this Agreement.

 

“Common Stock” shall mean the common stock, par value $0.01, of the Company, any
securities into which such shares of common stock shall have been changed, or
any securities resulting from any reclassification, recapitalization or similar
transactions with respect to such shares of common stock.

 

“Company” shall have the meaning set forth in the Preamble to this Agreement.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended and the rules and regulations promulgated thereunder, or any similar
successor statute, as in effect at the time.

 

 1

 

“Indemnified Beneficiary” shall have the meaning assigned to such term in
Section 11(c) of this Agreement.

 

“Indemnified Party” shall have the meaning assigned to such term in Section
11(a) of this Agreement.

 

“Indemnified Person(s)” shall have the meaning assigned to such term in Section
11(b) of this Agreement.

 

“Independent Directors” shall mean the members of the Board who are not officers
or employees of the Shareholder or any Affiliate thereof and who otherwise are
“independent” in accordance with the rules of the NYSE or such other securities
exchange on which the Common Stock are listed.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or other enterprise, or
any governmental or political subdivision or agency, bureau, department or
instrumentality thereof.

 

“register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.

 

“Registrable Securities” shall mean the shares of Common Stock issued to
Shareholder pursuant to the Securities Purchase Agreement, any and all shares of
Common Stock owned or hereafter acquired by Shareholder and any other securities
issued or issuable with respect to such shares of Common Stock by way of share
split, share dividend, recapitalization, exchange or similar event or otherwise.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the United States Securities Act of 1933, as amended
and the rules and regulations promulgated thereunder, or any similar successor
statute, as in effect at the time.

 

“Securities Purchase Agreement” shall have the meaning assigned to such term in
the Recitals to this Agreement.

 

“Shareholder” means ORIX or its permitted assigns, as the case may be.

 

“Violation” shall have the meaning assigned to such term in Section 11(a) of
this Agreement.

 

SECTION 2. Request for Registration (Demand Registration).

 

(a)       Subject to Section 2(c), upon the written request from the Shareholder
that the Company file a registration statement on an appropriate form under the
Securities Act covering some or all of the registration of the Registrable
Securities then owned by the Shareholder, then the Company shall file as soon as
reasonably practicable, and in any event within ninety (90) days of the receipt
of such request, a registration statement under the Securities Act covering such
Registrable Securities.

 

 2

 

(b)       Notwithstanding the foregoing, if the Company shall furnish to the
Shareholder requesting a registration statement pursuant to this Section 2, a
certificate signed by the chief investment officer or another responsible
officer of the Company stating that in the good faith judgment of a majority of
the Independent Directors, the filing of such registration statement would
materially interfere with or otherwise adversely affect in any material respect
any financing, acquisition, corporate reorganization or other material
transaction or development involving the Company, or that would be materially
detrimental to the Company and its stockholders because such filing would (A)
require premature disclosure of material information that the Company has a bona
fide business purpose for preserving as confidential; or (B) render the Company
unable to comply with requirements under the Securities Act or Exchange Act, the
Company shall have the right to defer taking action with respect to such filing
for a period of not more than sixty (60) days after receipt of the request of
the Shareholder; provided, however, that the Company may not utilize this right
more than twice in any twelve (12)-month period.

 

(c)       Shareholder shall have the right to request registration pursuant to
this Section 2 an aggregate of two (2) times in any twelve (12)-month period;
provided, that each such registration remain effective under the Securities Act
until the earlier of (1) an aggregate of ninety (90) days after the effective
date thereof and (2) the consummation of the distribution by the holders
participating in such registration of all of the Registrable Securities covered
thereby.

 

(d)       In addition, the Company shall not be obligated to effect, or to take
any action to effect, any registration pursuant to this Section 2 for the
Shareholder during the period starting with the date sixty (60) days prior to
the Company’s good faith estimate of the date of filing of, and ending on a date
ninety (90) days after the effective date of, a registration subject to Section
3 hereof; provided, however, that the Company is actively employing in good
faith all commercially reasonable efforts to cause such registration statements
to become effective.

 

SECTION 3. Company Registration (Piggyback Registration).

 

If the Company, directly or indirectly through an Affiliate established for such
purpose, proposes to register (including for this purpose a registration
effected by the Company for equity owners other than the Shareholder) any of its
Common Stock under the Securities Act in connection with a public offering of
such Common Stock (other than pursuant to a registration statement on Form S-8
or any successor to such Form), the Company shall, at such time, promptly give
Shareholder written notice of such registration setting forth the date on which
the Company proposes to file such registration statement (which date shall be no
earlier than thirty (30) days from the date of such notice). Upon the written
request of Shareholder given within twenty (20) days after sending such notice
by the Company in accordance with Section 12(l), the Company shall cause to be
registered under the Securities Act all of the Registrable Securities that each
Shareholder has requested to be registered and take any and all other actions
reasonably necessary under United States federal or state laws or otherwise to
permit such Shareholder to effect the proposed sale or other disposition of such
Registrable Securities. The Company shall have the right to terminate or
withdraw any registration statement contemplated by this Section 3, whether or
not Shareholder has elected to include any Registrable Securities in such
registration.

 

 3

 

If the managing underwriter or underwriters of any proposed underwritten
offering of Registrable Securities included in a Piggyback Registration informs
the Company and each Shareholder that has requested to participate in such
Piggyback Registration, in writing that, in its or their opinion, the number of
securities which such Shareholder and any other Persons intend to include in
such offering in accordance with the terms of this Section 3 exceeds the number
which can be sold in such offering without being likely to have a significant
adverse effect on the price, timing or distribution of the securities offered or
the market for the securities offered, then the securities to be included in
such registration shall be (i) first, 100% of the securities that the Company or
any Person (other than a Shareholder) who exercised a contractual right to
demand registration, as the case may be, proposes to sell; and (ii) second, and
only if all the securities referred to in clause (i) have been included, the
number of that, in the opinion of such managing underwriter or underwriters, can
be sold without having such adverse effect on such registration, which such
number shall be allocated pro rata among the Shareholders and any other Person
to whom the Company has a contractual obligation on the date hereof to include
in any such registration based on the relative number of the securities
requested to be registered by such holders.

 

SECTION 4. Obligations of the Company. Whenever required under Sections 2 or 3
to effect the registration of any Registrable Securities, the Company shall:

 

(a)       Prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use all commercially reasonable efforts to cause
such registration statement to become effective, and keep such registration
statement effective until the completion of the distribution contemplated in the
registration statement; provided, however, that before filing such registration
statement or amendments thereto, the Company will furnish to the Shareholder
copies of all such documents proposed to be filed and afford Shareholder a
reasonable opportunity to comment thereon;

 

(b)       Subject to Section 4(a) above, prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement until the earlier of
such time as all of such securities have been disposed of in accordance with the
intended methods of disposition set forth in the applicable registration
statement;

 

(c)       Furnish to the holders of Registrable Securities such number of copies
of a prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them;

 

(d)       Use all commercially reasonable efforts to register and qualify the
securities covered by such registration statement under the securities or Blue
Sky laws of such jurisdictions as shall be reasonably requested by the holders
of Registrable Securities; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such
jurisdictions;

 

 4

 

(e)       In the event of any underwritten public offering, use all commercially
reasonable efforts to enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the managing
underwriter of such offering and, in connection therewith, the Company shall
cooperate with the underwriter and shall attend such meetings and travel to such
places to aid in the marketing of such underwritten public offering as the
underwriter may reasonably request;

 

(f)       Notify each participating Shareholder at any time when the Company is
notified or becomes aware that a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;

 

(g)       Use all commercially reasonable efforts to cause all such Registrable
Securities registered pursuant hereto be listed on each securities exchange on
which similar securities issued by the Company are then listed;

 

(h)       Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereto and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration
statement;

 

(i)       In the event of an underwritten public offering, use all commercially
reasonable efforts to obtain, at the request of any holder requesting
registration of Registrable Securities pursuant to this Agreement, on the date
that such Registrable Securities are delivered to the underwriters for sale in
connection with a registration effected pursuant to this Agreement, if such
securities are being sold through underwriters, or, if such securities are not
being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective, (i) an opinion, dated such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and to
the holders requesting registration of Registrable Securities and (ii) a letter,
dated such date, from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters, if any, and to the holders requesting registration of
Registrable Securities; and

 

(j)       Take such other customary and reasonable actions as a Shareholder may
reasonably request in order to facilitate the distribution of its Registrable
Securities.

 

SECTION 5. Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Agreement with
respect to the Registrable Securities of a Shareholder that such Shareholder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Shareholder’s
Registrable Securities; provided, however, that under no circumstances will a
Shareholder be obligated to make representations or provide indemnities except
with respect to information

 

 5

 

reasonably required with respect to itself, the securities proposed to be sold
by it and the intended method of disposition of such securities by such
Shareholder, or such other representations as required by law.

 

SECTION 6. Expenses of Registration. All expenses (other than underwriting
discounts and commissions, which shall be borne by the Shareholder) incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
or 3, including (without limitation) all registration, filing and qualification
fees, SEC and state “Blue Sky” filings, printers’ and accounting fees (including
the cost of “cold comfort” letters, if required), fees and disbursements of
counsel for the Company and fees and disbursements of one counsel for all the
holders, shall be borne by the Company; provided, however, that the Company
shall not be required to pay for any expenses of any registration proceeding
begun pursuant to Section 2 if the registration request is subsequently
withdrawn at the request of the initiating Shareholder (in which case all
participating holders shall severally and proportionally bear such expenses),
unless the initiating Shareholder agrees to forfeit its right to one demand
registration pursuant to Section 2 for each such withdrawal.

 

SECTION 7. Underwriting Requirements. Notwithstanding anything herein to the
contrary, in connection with any offering involving an underwriting of equity
interests of the Company, the Company shall not be required under Sections 2 or
3 to include any of a Shareholder’s Registrable Securities in such underwriting
unless (i) in the case of registrations under Section 2, after such
Shareholder’s reasonable opportunity to review and comment on the terms of the
underwriting proposed by the underwriter, such Shareholder accepts the terms of
the underwriting as agreed upon among the Company, such Shareholder and the
underwriter, or (ii) in the case of registrations under Section 3, such
Shareholder accepts the terms of the underwriting as agreed upon between the
Company and the underwriters, and then only in such quantity as the underwriters
determine in their sole discretion will not jeopardize the success of the
offering by the Company; provided, however, that under no circumstances will the
Shareholder be obligated to make representations or provide indemnities except
with respect to information reasonably required to be furnished pursuant to
Section 5 or such other representations as required by law.

 

SECTION 8. Delay of Registration. Shareholder shall not have any right to obtain
or seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.

 

SECTION 9. Market Stand-Off Agreement. The Company and Shareholder agree, in the
event requested by the managing underwriter(s) in connection with an
underwritten public offering of securities of the Company, (a) not to sell, make
short sales of, loan, grant any options for the purchase of, or otherwise
dispose of any securities of the Company of the same or a similar class as the
securities of the Company that are the subject of such underwritten public
offering (other than those securities included in such public offering) without
the prior written consent of the managing underwriter(s) for a period equal to
the shorter of (i) forty-five (45) days in the case of any underwritten public
offering and (ii) the period requested by the managing underwriter(s); and (b)
to execute an agreement reflecting (a) above as may be reasonably requested by
such managing underwriter(s).

 

 6

 

SECTION 10. Indemnification. In the event any Registrable Securities are
included in a registration statement pursuant to this Agreement:

 

(a)       To the full extent permitted by law, the Company will indemnify and
hold harmless Shareholder, and each officer, director, employee, Affiliate and
each Person, if any, who controls such holder within the meaning of the
Securities Act or the Exchange Act (any of the foregoing Persons, an
“Indemnified Party”), against any losses, claims, damages, or liabilities (joint
or several) to which they may become subject under the Securities Act, or the
Exchange Act or other federal or state securities law, insofar as such losses,
claims, damages, or liabilities (or actions in respect thereof) arise out of or
are based upon any of the following statements, omissions or violations
(collectively, a “Violation”): (A) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (B) the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein not misleading, or (C) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any state securities law or
any rule or regulation promulgated under any state securities law; and, the
Company will pay to each Indemnified Party, as incurred, any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this Section 11(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld, delayed or conditioned); provided further,
however, that the Company shall not be liable to an Indemnified Party in any
such case for any such loss, claim, damage, liability or action to the extent
that it arises out of or is directly based upon a Violation which occurs in
reliance upon and in conformity with written information furnished by such
Indemnified Party pursuant to Section 5 for use in connection with such
registration, or which results from the failure of an Indemnified Party to
deliver a final, amended or supplemental prospectus that was furnished to such
Indemnified Party and required to be delivered if the Violation would not have
occurred if the delivery by such Indemnified Party had been made.

 

(b)       To the full extent permitted by law, each Shareholder that is selling
Registrable Securities, will indemnify and hold harmless the Company, each of
its directors, officers, employees and Affiliates, and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act, any other holder selling securities in such registration statement and any
controlling Person of any such other holder (any of the foregoing Persons, an
“Indemnified Person(s)”), against any losses, claims, damages or liabilities
(joint or several) to which any of such Indemnified Persons may become subject
under the Securities Act, the Exchange Act or state securities law, insofar as
such losses, claims, damages or liabilities (or actions in respect thereto)
arise out of or are directly based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by such Shareholder pursuant to
Section 5 for use in connection with such registration; and each such
Shareholder will pay, as incurred, any legal or other expenses reasonably
incurred by any such Indemnified Person in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this Section 11(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected

 

 7

 

without the consent of the applicable Shareholder, which consent shall not be
unreasonably withheld, delayed or conditioned. In no event shall any indemnity
under this Section 11(b) exceed the gross proceeds from the offering received by
such Shareholder.

 

(c)       Promptly after receipt by an Indemnified Party or Indemnified Person,
as applicable (the applicable Indemnified Party or Indemnified Person, an
“Indemnified Beneficiary”) under this Section 11(c) of written notice of the
commencement of any action (including any governmental action), such Indemnified
Beneficiary will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 11(c), deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense of the action with respect to such claim with counsel mutually and
reasonably satisfactory to the parties; provided, however, that an Indemnified
Beneficiary (together with all other indemnified parties which may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, reasonably acceptable to the indemnifying party, with the
reasonable fees and expenses of such counsel to be paid by the indemnifying
party, if representation of such Indemnified Beneficiary by the counsel retained
by the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Beneficiary and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, only if such failure materially prejudices the ability of the
indemnifying party to defend such action, shall relieve such indemnifying party
of any liability to the extent of such material prejudice to the Indemnified
Beneficiary under this Section 11, but the omission so to deliver written notice
to the indemnifying party will not relieve the indemnifying party of any
liability that the indemnifying party may have to any Indemnified Beneficiary
otherwise than under this Section 11.

 

(d)       If the indemnification provided for in this Section 11 is unavailable
to an Indemnified Beneficiary with respect to any loss, liability, claim,
damage, or expense referred to herein, then the indemnifying party, in lieu of
indemnifying such Indemnified Beneficiary hereunder, shall contribute to the
amount paid or payable by such Indemnified Beneficiary as a result of such loss,
liability, claim, damage, or expense in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
Indemnified Beneficiary on the other in connection with the statements or
omissions that resulted in such loss, liability, claim, damage, or expense as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and of the Indemnified Beneficiary shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the Indemnified Beneficiary
and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission provided, however,
that, in any such case, no Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(e)       Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in

 

 8

 

connection with the underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control; provided, however, that any Indemnified Beneficiary hereunder has
executed such underwriting agreement or otherwise has consented in writing to
such provisions in the underwriting agreement.

 

(f)       The obligations of the Company and the Shareholder under this Section
11 shall survive the completion of any offering of Registrable Securities in a
registration statement under this Agreement, and otherwise.

 

SECTION 11. No Inconsistent Agreements. The Company represents, warrants and
covenants and agrees that it has not granted, and shall not grant, registration
rights with respect to any securities of the Company that would conflict with
its obligations under the terms of this Agreement or that would grant any Person
the right to include any securities in any demand registration effected pursuant
to Section 2 of this Agreement.

 

SECTION 12. Miscellaneous.

 

(a)       Amendments and Waivers. Except as otherwise provided in the following
sentence, any provision of this Agreement may be amended or waived, if, but only
if, such amendment or waiver is in writing and is signed by the Company and the
Shareholder.

 

(b)       Expenses. Except as otherwise expressly provided herein, all costs and
expenses incurred by a party in connection with the negotiation, execution and
delivery of this Agreement shall be paid by the Person incurring such cost or
expense.

 

(c)       Successors and Assigns. The rights and obligations of each party
hereto may not be assigned, in whole or in part, without the written consent of
(i) the Company and (ii) ORIX; provided, however, that notwithstanding the
foregoing, the rights and obligations set forth herein may be assigned, in whole
or in part, by ORIX to any transferee of Registrable Securities provided that
such transferee shall only be admitted as a party hereunder upon its, his, or
her execution and delivery of a joinder agreement, in form and substance
acceptable to ORIX, agreeing to be bound by the terms and conditions of this
Agreement as if such Person were a party hereto (together with any other
documents that ORIX determines is necessary to make such Person a party hereto),
whereupon such Person will be treated as a holder of Registrable Securities for
all purposes of this Agreement, with same rights, benefits and obligations
hereunder as the transferring holder with respect to the transferred Registrable
Securities.

 

(d)       No Waiver. No failure or delay by any party hereto in exercising any
right, power or privilege under this Agreement shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

(e)       Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

(f)       Venue. EXCLUSIVE VENUE FOR ANY ACTION RELATING TO THIS AGREEMENT SHALL
BE MAINTAINED IN THE COURTS LOCATED IN

 

 9

 

MARYLAND. EACH PARTY HERETO HEREBY CONSENTS TO PERSONAL JURISDICTION AND SERVICE
OF PROCESS IN THE STATE OF MARYLAND FOR MATTERS THAT ARISE OUT OF THIS
AGREEMENT.

 

To the extent permitted by applicable law, each party hereto waives and agrees
not to assert, by way of motion, as a defense or otherwise in any such action,
any claim (i) that it is not subject to the personal jurisdiction and service of
process in the State of New York, (ii) that the action is brought in an
inconvenient forum, (iii) that it is immune from any legal process with respect
to itself or its property, (iv) that the venue of the suit, action or proceeding
is improper or (v) that this Agreement, or the subject matter hereof, may not be
enforced in or by any court of competent jurisdiction located within the State
of New York.

 

(g)       Submission to Jurisdiction; Waiver of Jury Trial. No proceeding
related to this Agreement may be commenced, prosecuted or continued in any court
other than the courts of the State of New York located in the City and County of
New York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and each other party hereto hereby consents to the
jurisdiction of such courts and personal service with respect thereto. The
Company and each other party hereto hereby waives all right to trial by jury in
any proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement. The Company and each other party
hereto agree that a final judgment in any such proceeding brought in any such
court shall be conclusive and binding upon the Company and such other party and
may be enforced in any other courts in the jurisdiction of which the Company and
such other party are or may be subject, by suit upon such judgment.

 

(h)       Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any Person not a party
hereto (other than those Persons entitled to indemnity or contribution under
Section 11, each of whom shall be a third party beneficiary thereof) any right,
remedy or claim under or by virtue of this Agreement.

 

(i)       Limitation on Damages. No punitive or consequential damages may be
awarded in any action, suit or proceeding arising under or as a result of this
Agreement.

 

(j)       Severability. Any term or provision of this Agreement that is
determined to be invalid or unenforceable shall be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms or provisions of this Agreement.

 

(k)       Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery or any courier
guaranteeing overnight delivery (such as FedEx), addressed to the applicable
party at the address set forth below and as set forth on Schedules I, II and
III, or such other address as may hereafter be designated in writing by such
party to the other parties in accordance with the provisions of this Section:

 

(a)           if to the Company:

 

Hunt Companies Finance Trust, Inc.



230 Park Avenue, 19th Floor

 

 10

 

New York, New York 10169



Attention: James Flynn



Telephone: (212) 521-6339



Email: james.flynn@huntcompanie.com

 

With a copy to:

 

Dentons US LLP



1221 Avenue of the Americas



New York, NY 10020-1089



Attention: Paul D. Tvetenstrand, Esq.



Fax: (212) 768-6800



Email: paul.tvetenstrand@dentons.com

 

(b)           if to Investor:

 

OREC Investment Holdings, LLC



c/o ORIX Corporation USA



1717 Main Street, Suite 1000



Dallas, Texas 75201



Attention: Ryan Farha



Telephone: 212-237-2000



Email: ryan.farha@orix.com

 

With a copy to:

 

Davis Polk & Wardwell LLP



450 Lexington Avenue



New York, NY 10017



Attention: Michael Davis



Fax: (212) 450-5184



Email: michael.davis@davispolk.com

 

(l)       Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

(m)       Entire Agreement. This Agreement constitute the entire agreement
between the parties with respect to the subject matter of this Agreement and all
other prior agreements and understandings with respect to the subject matter of
this Agreement, whether oral or written, and there are no other representations,
warrantees, covenants or other agreements except as stated or referred to herein
or therein.

 

(n)       Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be an original, with the same effect as if the
parties executing the counterparts had all executed one instrument. This
Agreement may be executed and delivered by facsimile, and any such facsimile
shall be treated for all purposes of this Agreement as an original.

 

 11

 

(o)       No Partnership Intended. The parties hereto do not intend to be
partners to one another or partners to any third party solely as a result of the
operation of this Agreement.

 

(p)       Term. This Agreement shall terminate with respect to any Shareholder
(i) for those Shareholders that beneficially own (as determined in accordance
with Section 13(d) of the Exchange Act) less than one percent (1%) of the
Company’s outstanding Common Stock, if all of the Registrable Securities then
owned by such Shareholder could be sold in any ninety (90)-day period pursuant
to Rule 144 under the Securities Act or (ii) as to any Shareholder, if all of
the Registrable Securities held by the Shareholder have been sold in a
registration pursuant to the Securities Act or pursuant to an exemption
therefrom. Notwithstanding the foregoing, the provisions of Sections 1, 6, 8, 10
and 12 shall survive any such termination. Upon the written request of the
Company, each Shareholder agrees to promptly deliver a certificate to the
Company setting forth the number of Registrable Securities then beneficially
owned by such Shareholder.

 

(q)       General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

 

(i)       the terms defined in this Agreement include the plural as well as the
singular, and the use of any gender herein shall be deemed to include any other
gender;

 

(ii)       accounting terms not otherwise defined herein have the meanings given
to them in the United States in accordance with GAAP;

 

(iii)       references herein to “Sections”, “clauses”, “paragraphs” and other
subdivisions with reference to a document are to designated Sections, clauses,
paragraphs and other subdivisions of this Agreement;

 

(iv)       a reference to a clause or paragraph without further reference to a
Section is a reference to such clause or paragraph as contained in the same
Section in which the reference appears, and this rule shall also apply to other
subdivisions;

 

(v)       the words “herein”, “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;

 

(vi)       the term “include” or “including” shall mean without limitation by
reason or enumeration; and

 

(vii)       the term “or” is used in the inclusive sense of “and/or.”

 

[Remainder of Page Intentionally Left Blank]

 

 12

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first written above..

 

 



  HUNT COMPANIES FINANCE TRUST, INC.           By: /s/ James P. Flynn     Name:
James P. Flynn     Title: Chief Executive Officer

 

 

 

[Signature Page to Registration Rights Agreement]

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first written above.

 















  OREC INVESTMENT HOLDINGS, LLC           By: /s/ Robert T. Kirkwood     Name:
Robert T. Kirkwood     Title: Chief Financial Officer

 

 

 

 

 



[Signature Page to Registration Rights Agreement]

 



 







